Thomas Dickens, J.
Defendant Colon of the several defendants herein, brings, in his sole behalf, this motion, praying for the issuance of an order directing that 11 a copy of the minutes of the complete testimony of the witnesses (naming two), given at the trial — ended with a jury disagreement — be turned over to defendant Colon’s counsel, free of charge.” The two witnesses referred to are the complainants of this prosecution.
The reason underlying this request, is pauperism.
The purpose is their eventual use for cross-examination at the new trial.
This request is best answered in the language of the headnote in People v. Green, 16 Misc 2d 746, a case which I had occasion to decide not long ago.
The court has no authority to furnish gratis to a party making application as a pauper, a copy of the'minutes of his trial. (See, also, People v. Moylan, 4 Misc 2d 747; People v. Seymour, 161 N. Y. S. 2d 264.)
If this principle holds true with respect to trial minutes as a whole, it surely holds true with respect to any part of such minutes. 1 ‘ A firm maxim in the law is that the greater includes the less.” (See Lowe v. Feldman, 11 Misc 2d 8, 15, affd. 6 A D 2d 684.)
Motion denied.